Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 10, 2021

                                            No. 04-21-00022-CV

                             IN RE Daniel Estevez GUTIERREZ, Relator

                                            Original Proceeding 1

                                                   ORDER

        The petition for writ of mandamus is DENIED.

        It is so ORDERED on February 10, 2021.



                                                                      _____________________________
                                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019CV2371, styled Daniel Estevez Gutierrez v. Victoria Gonzales, pending
in the County Court at Law No. 3, Bexar County, Texas, the Honorable David J. Rodriguez presiding.